UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7882


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

WILLIAM DANIELS, a/k/a Lord,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:93-cr-00130-BO-7; 5:14-cv-00357-BO)


Submitted:   April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Daniels, Appellant Pro Se. Shailika S. Kotiya, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Daniels seeks to appeal the district court’s order

denying his 28 U.S.C. § 2255 (2012) motion as successive.                                 The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.              28   U.S.C.      § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies     this   standard      by

demonstrating         that     reasonable         jurists     would       find   that     the

district       court’s      assessment     of      the    constitutional         claims    is

debatable      or     wrong.     Slack     v.      McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and    that       the    motion     states   a   debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Daniels has not made the requisite showing.                               Accordingly, we

deny    Daniels’      motion     for   a   certificate         of    appealability        and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal       contentions    are      adequately       presented      in    the



                                              2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3